DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in NZ on 9/17/14, 12/24/14, 2/17/15, 3/12/15, and 4/17/15. It is noted, however, that applicant has not filed certified copies of the NZ700135, NZ703466, NZ705114, NZ705936, and NZ707121 applications as required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 12B, 12C, and 12D contain text and images that cannot be read or seen. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-15 are drawn to an apparatus (machine).

Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process and/or certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	Apparatus for playing a game comprising a set of cards wherein each card displays at least one matrix of m cells, and each matrix displays differing symbols on at least 

Under broadest reasonable interpretation, independent claim 1 covers the performance of the limitations in the mind or that can be done via pen and paper, aside from the reference to a generic elements (e.g. a card).

The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claim 1 recites the additional elements of a card. The card is recited at a high level of generality (i.e. as generic element performing generic functions like displaying on a card/piece of paper), is generically recited, and do not add any meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a piece of paper and merely using a piece of paper as a tool to perform an abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Independent claim 1 does not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the card is recited at a high level of generality (i.e. as generic elements 

Dependent claims
Claims 2-15 inherit the same abstract idea as claim 1.
Claims 2-15 recite similar displaying, receiving, and sending limitations that, under their BRI, fall within the mental process/organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a piece of paper/computer/device and merely using a piece of paper/computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Martineck (US 2008/0042426 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/30/21